Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edgardo Mantilla on 1/26/22.

	In the claims, in claim  1, line 8, "an" has been deleted and replaced by  --one--.
In claim 1, line 8, after "amount", the following has been added:
--to treat an allergy-related respiratory condition--.
In claim 1, line 10, "in a configuration suitable to be maintained including being" has been deleted and replaced by  --is suitable to be--.
In claim 7, line 2, in the first occurrence, "about" has been deleted.
In claim 7, line 2, "2.4" has been deleted and replaced by  --80--.
Claims 8, 17, 18, and 22 have been canceled.
In claim 16, line 2, "0.1" has been deleted and replaced by  --80--.
In claim 19, line 2, "a concentration" has been deleted and replaced by  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655